In a proceeding pursuant to CPLR article 78 to review a determination of the respondents to promote an employee other than the petitioners to the position of Labor Supervisor of the Great Neck Park District, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Segal, J.), dated May 10, 1999, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioners did not carry their burden of demonstrating that the respondents’ determination was irrational or arbitrary and capricious (see, Matter of Arrocha v Board of Educ., 93 NY2d 361; Matter of Pell v Board of Educ., 34 NY2d 222, 231; Colton v Berman, 21 NY2d 322; Matter of Conlon v Commissioner of Civ. Serv. of County of Suffolk, 225 AD2d 766). Moreover, Article XIX, Section (1) (b) of the parties’ collective bargaining agreement expressly authorized the respondents to promote a candidate based upon his or her “qualifications” as well as his or her seniority. The appointing authority additionally properly examined the applicants’ relative personal suitability for the post (see, Matter of Cassidy v Municipal Civ. *232Serv. Commn., 37 NY2d 526, 529; Matter of Hatala v McCaul, 253 AD2d 666). Because there is a rational basis for the respondents’ determination, it will not be disturbed (see, e.g., Matter of Wagner v New York City Tr. Auth., 266 AD2d 304; Matter of Gallo v Ritter, 195 AD2d 461). O’Brien, J. P., Joy, Luciano and Schmidt, JJ., concur.